Title: From James Madison to James Monroe, 16 February 1822
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Feby. 16. 1822
                
                A letter from Mrs. Dallas has just come under my eye, by which I find she is subsisting on very scanty resources, and is under impressions that two of her sons particularly, are not as well off as the public services of their father, and their own personal worth had promised. The elder one belonging to the Navy has, it seems, been a considerabl⟨e⟩ time without a ship. The other, George, tho’ holding a place of some little value in the business of the Bank, has lost by the vicissitudes of party, his office under the State and is struggling in a crowd of forensic competitors for the principal support of a growing family. I know so well your respect for the character of Mr. Dallas and for his meritorious labours as a member of the Executive during a very trying period, and your good will towards his family, that I am afraid in saying any thing on the subject, I say more than I ought. I can not decline, however, bearing my testimony to the fine talents, excellent principles & amiable dispositions of the younger brother as I have always regarded them, and acknowledging the pleasure I should feel in seeing his situation improved by any patronage from the Government, for which a proper opportunity might be afforded. With respect to the other brother Alexander, I must necessarily presume that his being unemployed is the effect of rules in the Navy Department not to be dispensed with, and that there can be no disposition there which would not be more tempted to waive them in his favor than to turn them against him. Excuse this addition to the intrusions which circumstances have occasionally exacted from me, and be assured always of my high consideration, and my affectionate respects.
                
                    James Madison
                
            